DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 7-11, and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-3, 6, and 8-13 of U.S. Patent No. (11,044,536, hereinafter refers as ‘536). 
Regarding claim 1, the claim limitation of “receiving a broadcast signal including service data for the broadcast service and signaling information for signaling the broadcast service, wherein the signaling information includes On Screen message Notification (OSN) which indicates a preference of a broadcaster for the apparatus to avoid obscuring video images of the broadcast service” corresponds to claim limitation of “receiving a broadcast signal including service data for the broadcast service and signaling information for signaling the broadcast service, wherein the signaling information includes On Screen message Notification (OSN) which notifies to a receiver a preference of a broadcaster for the receiver to avoid obscuring a part of video images” of claim 1 of ‘536, the claim limitation of “wherein the OSN includes duration information for identifying a duration of KeepScreenClear information related to keep screen clear status corresponding to on-screen text or visual information, flag information for identifying a status of the KeepScreenClear information and version information for identifying a version of the KeepScreenClear information; and decoding the broadcast signal” corresponds to claim limitation of “receiving, from an application running on the receiver, a request based on an Application Programming Interface (APD), wherein the API includes information for identifying that the request is for a Uniform Resource Locator (URL) referencing the most recent OSN; generating a JavaScript Object Notation (ISON) object by including the URL for the requested OSN; and delivering, to the application, the JSON object in response to the API” of claim 2 of ‘536. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 1 is met by claim 1 and 2 of ‘536.
Regarding claim 2, the claim limitation of “wherein the generating the first JSON object further comprising: adding time information to the first JSON object, the time information for indicating when the requested OSN is received” corresponds to claim limitation of “wherein the generating the JSON
object further comprises: adding time information to the JSON object, the time information for identifying when the requested OSN is received” of claim 3 of ‘536. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 2 is met by claim 3 of ‘536.
Regarding claim 3, the claim limitation of “receiving a subscription from the application based on a second API, wherein the second API is for the application to be notified when changes in an OSN occur” corresponds to claim limitation of “receiving a subscription from the application based on another API, wherein the another API is for the application to be notified when changes in an OSN occur” of claim 4 of ‘536 Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 3 is met by claim 4 of ‘536.
Regarding claim 4, the claim limitation of “wherein the second API issued by the application includes a second JSON object, and wherein the second JSON object includes information for requesting the apparatus to notify the application when a new or updated OSN is received” corresponds to claim limitation of “wherein the another API issued by the application includes another JSON object and wherein the another JSON object includes information for requesting the apparatus to notify the application when a new or updated OSN is received” of claim 5 of ‘536. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 4 is met by claim 5 of ‘536.
Regarding claim 7, the claim limitation of “wherein the application communicates with the apparatus via an WebSocket protocol” corresponds to claim limitation of “wherein the application
communicates with the apparatus via a WebSocket protocol” of claim 6 of ‘536. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 7 is met by claim 6 of ‘536.
Regarding claim 8, the claim limitation of “a tuner configured to receive a broadcast signal including service data for the broadcast service and signaling information for signaling the broadcast service, wherein the signaling information includes On Screen message Notification (OSN) which indicates a preference of a broadcaster for the apparatus to avoid obscuring video images of the broadcast service” corresponds to claim limitation of “a tuner configured to receive the broadcast signal including service data for a broadcast service and signaling information for signaling the broadcast service, wherein the signaling information includes On Screen message Notification (OSN) which notifies to a receiver a preference of a broadcaster for the receiver to avoid obscuring a part of video images” of claim 8 of ‘536, the claim limitation of “a processor configured to: receive, from an application running on the apparatus, a request based on a first Application Programming Interface (APD, wherein the first API includes information for indicating that the request is for an Uniform Resource Locator (URL) referencing the most recent OSN, generate a first JavaScript Object Notation (JSON) object by including the URL for the requested OSN, and deliver, to the application, the first JSON object in response to the first API” corresponds to claim limitation of “a processor operatively coupled to the tuner and configured to: receive, from an application running on the receiver, a request based on an Application Programming Interface (APD), wherein the API includes information for identifying that the request is for an Uniform Resource Locator (URL) referencing the most recent OSN, generate a JavaScript Object Notation (ISON) object by including the URL for the requested OSN, and deliver, to the application, the JSON object in response to the API” of claim 9 of ‘536. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 1 is met by claim 8 and 9 of ‘536.
Regarding claim 9, the claim limitation of “wherein the generating the first JSON object further comprising: adding time information to the first JSON object, the time information for indicating when the requested OSN is received” corresponds to claim limitation of “wherein the generating the JSON
object further comprises: adding time information to the JSON object, the time information for identifying when the requested OSN is received” of claim 10 of ‘536. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 9 is met by claim 10 of ‘536.
Regarding claim 10, the claim limitation of “receiving a subscription from the application based on a second API, wherein the second API is for the application to be notified when changes in an OSN occur” corresponds to claim limitation of “receiving a subscription from the application based on another API, wherein the another API is for the application to be notified when changes in an OSN occur” of claim 11 of ‘536. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 10 is met by claim 11 of ‘536.
Regarding claim 11, the claim limitation of “wherein the second API issued by the application includes a second JSON object, and wherein the second JSON object includes information for requesting the apparatus to notify the application when a new or updated OSN is received” corresponds to claim limitation of “wherein the another API issued by the application includes another JSON object and wherein the another JSON object includes information for requesting the apparatus to notify the application when a new or updated OSN is received” of claim 12 of ‘536. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 11 is met by claim 12 of ‘536.
Regarding claim 13, the claim limitation of “wherein the application communicates with the apparatus via an WebSocket protocol” corresponds to claim limitation of “wherein the application
communicates with the apparatus via a WebSocket protocol” of claim 12 of ‘536. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire claim limitation of claim 13 is met by claim 12 of ‘536.
Allowable Subject Matter
Claims 5-6 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, 12, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of “delivering a notification to the subscribed application by issuing a third API, wherein the third API is for delivering the notification indicating a presence of changes in an OSN.”
As to the art of record, Dravid reference discloses the concept of receiving a broadcast program content via URl. However, Dravid does not teach with respect to the entire or combination claim limitation of “delivering a notification to the subscribed application by issuing a third API, wherein the third API is for delivering the notification indicating a presence of changes in an OSN.”
As to the art of record, Lajoie reference discloses the concept of displaying program content preview. However, Lajoie does not teach with respect to the entire or combination claim limitation of “delivering a notification to the subscribed application by issuing a third API, wherein the third API is for delivering the notification indicating a presence of changes in an OSN.”
As to the art of record, Jo reference discloses the concept of adding timing information to the program content data packet. However, Jo does not teach with respect to the entire or combination claim limitation of “delivering a notification to the subscribed application by issuing a third API, wherein the third API is for delivering the notification indicating a presence of changes in an OSN.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425